            Case 1:20-cv-02784-ALC Document 1 Filed 04/03/20 Page 1 of 11



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


EMORY WILLIAMS,                                     Case No.:

               Plaintiff,
                                                    JURY TRIAL DEMANDED
       v.
                                                    COMPLAINT FOR VIOLATIONS OF
FORESCOUT TECHNOLOGIES, INC.,                       FEDERAL SECURITIES LAWS
THERESIA GOUW, MICHAEL
DECESARE, JAMES BEER, DAVID
DEWALT, ELIZABETH HACKENSON,
MARK JENSEN, KATHY MCELLIGOTT,
ENRIQUE SALEM, and HEZY
YESHURUN,

               Defendants.


        Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

 personal knowledge with respect to himself, and upon information and belief based upon, inter

 alia, the investigation of counsel as to all other allegations herein, as follows:

                                         BACKGROUND

       1.        This action concerns a proposed transaction announced on February 6, 2020,

pursuant to which Forescout Technologies, Inc. (“Forescout” or the “Company”) will be acquired

by Ferrari Group Holdings, L.P. (“Ferrari”).

       2.        On February 6, 2020, Forescout’s Board of Directors (the “Board” or “Individual

Defendants”) caused the Company to enter into an agreement and plan of merger (the “Merger

Agreement”), pursuant to which Forescout’s stockholders will receive $33.00 per share in cash for

each share of common stock they own (the “Proposed Transaction”).

       3.        On March 24, 2020, in order to convince Forescout’s stockholders to vote in favor

of the Proposed Transaction, Defendants authorized the filing of a materially incomplete and
             Case 1:20-cv-02784-ALC Document 1 Filed 04/03/20 Page 2 of 11



misleading proxy statement (the “Proxy”) with the United States Securities and Exchange

Commission (“SEC”).

        4.        The Proxy omits material information with respect to the Proposed Transaction,

which renders the Proxy false and misleading. Accordingly, Plaintiff alleges herein that defendants

violated Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (the “1934 Act”) in

connection with the Proxy.

        5.        In addition, the Proxy disclosed that a special meeting of Forescout stockholders

will be held on April 23, 2020 to vote on the Proposed Transaction (the “Stockholder Vote”). It is

therefore imperative that the material information that has been omitted from the Proxy is disclosed

prior to the Stockholder Vote so Forescout stockholders can properly exercise their corporate

voting rights and make an informed decision on whether to vote in favor of the merger.

                                    JURISDICTION & VENUE

        6.        This Court has jurisdiction over the claims asserted herein pursuant to Section 27

of the 1934 Act and 28 U.S.C. §1331 because the claims asserted herein arise under Sections 14(a)

and 20(a) of the 1934 Act and Rule 14a-9.

        7.        This Court has jurisdiction over Defendants because each defendant is either a

corporation that conducts business in this District, or is an individual with sufficient minimum

contacts with this District so as to make the exercise of jurisdiction by this Court permissible under

traditional notions of fair play and substantial justice.

        8.        Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as under 28 U.S.C. § 1391, because, among other things: (a) the conduct at issue will

have an effect in this District; (b) a substantial portion of the transactions and wrongs complained

of herein, occurred in this District; and (c) certain Defendants have received substantial




                                                   2
            Case 1:20-cv-02784-ALC Document 1 Filed 04/03/20 Page 3 of 11



compensation in this District by doing business here and engaging in numerous activities that had

an effect in this District. Additionally, the Company’s common stock trades on the NASDAQ,

which is headquartered in this District.

                                           THE PARTIES

       9.        Plaintiff is, and has been continuously throughout all times relevant hereto, an

owner of Forescout common stock.

       10.       Defendant Forescout is a Delaware corporation and a party to the Merger

Agreement. Forescout common stock is traded on the NASDAQ under the ticker symbol “FSCT.”

       11.       Defendant Theresia Gouw is Chairman of the Board of the Company.

       12.       Defendant Michael DeCesare is Chief Executive Officer, President, and a director

of the Company.

       13.       Defendant James Beer is a director of the Company.

       14.       Defendant David DeWalt is a director of the Company.

       15.       Defendant Elizabeth Hackenson is a director of the
                 Company.

       16.       Defendant Mark Jensen is a director of the Company.

       17.       Defendant Kathy McElligott is a director of the Company.

       18.       Defendant Enrique Salem is a director of the Company.

       19.       Defendant Hezy Yeshurun is a director of the Company.
                                          FACTS

       20.       Forescout delivers device visibility and control to enable enterprises and government

agencies to gain complete situational awareness of their environment and orchestrate action.

       21.       On February 6, 2020, Forescout’s Board caused the Company to enter into the

Merger Agreement.




                                                  3
          Case 1:20-cv-02784-ALC Document 1 Filed 04/03/20 Page 4 of 11



       22.      Pursuant to the terms of the Merger Agreement, Forescout’s stockholders will receive

$33.00 in cash for each share of Forescout common stock they own in an all-cash merger.

       23.      The Merger Agreement further provides that Forescout has agreed with Ferrari, a

Delaware limited partnership, and Ferrari Merger Sub, Inc., a Delaware corporation and a wholly-

owned subsidiary of Parent (“Merger Sub”). Under the Merger Agreement, among other things and

subject to terms and conditions set forth therein, Merger Sub will be merged with and into the

Company, with the Company surviving as a wholly-owned subsidiary of Ferrari (the “Merger”).

       24.      At the Effective Time (as defined in the Merger Agreement), and as a result of the

Merger:

               at the Effective Time, by virtue of the Merger and without any action on
               the part of Parent, Merger Sub, the Company or the holders of any of the
               following securities, the following will occur … each share of Company
               Common Stock that is issued and outstanding as of immediately prior to
               the Effective Time (other than Owned Company Shares and Dissenting
               Company Shares) will be cancelled and extinguished and automatically
               converted into the right to receive cash in an amount equal to $33.00,
               without interest thereon (the “[Merger Consideration]”), in accordance
               with the provisions of Section 2.9 (or in the case of a lost, stolen or
               destroyed certificate, upon delivery of an affidavit (and bond, if required)
               in accordance with the provisions of Section 2.11).

       25.     The Merger Consideration is unfair because, among other things, the intrinsic

value of the Company is in excess of the amount the Company’s stockholders will receive in

connection with the Proposed Transaction.

       26.     It is therefore imperative that the Company common stockholders receive the material

information that Defendants have omitted from the Proxy so that they can meaningfully assess

whether the Proposed Transaction is in their best interests prior to the vote.

       27.      Section 5.3 of the Merger Agreement provides for a “no solicitation” clause that

prevents Forescout from soliciting alternative proposals and constraints its ability to negotiate with




                                                  4
         Case 1:20-cv-02784-ALC Document 1 Filed 04/03/20 Page 5 of 11



potential buyers:

       (b)      No Solicitation or Negotiation after No-Shop Period Start Date. Subject to
       Section 5.3(c), on the No-Shop Period Start Date, the Company will (A) cease and
       cause to be terminated any discussions or negotiations with, and terminate any data
       room access (or other access to diligence) of, any Person and its Representatives
       (other than any Excluded Party and its Representatives) that would otherwise be
       prohibited by this Section 5.3(b); (B) deliver a written notice to each Person (other
       than any Excluded Party and its Representatives) with whom discussions and
       negotiations are continuing as of the No-Shop Period Start Date to the effect that the
       Company is ending all discussions and negotiations with such Person with respect to
       any Acquisition Proposal effective on and from the No-Shop Period Start Date; and
       (C) unless the Company has already so requested, request that each Person (other
       than Parent and its Representatives and any Excluded Party and its Representatives)
       that has executed a confidentiality agreement in connection with its consideration of
       an Acquisition Transaction promptly return or destroy, in accordance with the terms
       of such confidentiality agreement, all non-public information furnished to such
       Person by or on behalf of the Company or its Subsidiaries prior to the date of this
       Agreement. Subject to Section 5.3(c), during the period commencing with the No-
       Shop Period Start Date and continuing during the remainder of the Pre-Closing
       Period, the Company will not, and will cause its Subsidiaries and their respective
       directors and executive officers not to, and the Company will not authorize or permit
       any of its or its Subsidiaries’ employees, consultants or other Representatives to,
       directly or indirectly, (i) solicit, initiate, propose or induce the making, submission or
       announcement of, or knowingly encourage, facilitate or assist, any proposal or
       inquiry that constitutes, or is reasonably expected to lead to, an Acquisition Proposal;
       (ii) furnish to any Person (other than Parent, Merger Sub or any of their respective
       designees) any non-public information relating to the Company or any of its
       Subsidiaries or afford to any Person access to the business, properties, assets, books,
       records or other non-public information, or to any personnel, of the Company or any
       of its Subsidiaries (other than Parent, Merger Sub or any of their respective
       designees), in any such case in connection with any Acquisition Proposal or with the
       intent to induce the making, submission or announcement of, or to knowingly
       encourage, facilitate or assist, any proposal or inquiry that constitutes, or is
       reasonably expected to lead to, an Acquisition Proposal or the making of any
       proposal that would reasonably be expected to lead to an Acquisition Proposal;
       (iii) participate, or engage in discussions or negotiations, with any Person with
       respect to an Acquisition Proposal or with respect to any proposals or inquiries from
       third Persons relating to the making of an Acquisition Proposal (other than only
       informing such Persons of the provisions contained in this Section 5.3); (iv) approve,
       endorse or recommend any proposal that constitutes, or is reasonably expected to
       lead to, an Acquisition Proposal; (v) enter into any letter of intent, memorandum of
       understanding, merger agreement, acquisition agreement or other Contract relating to
       an Acquisition Transaction, other than an Acceptable Confidentiality Agreement
       (any such letter of intent, memorandum of understanding, merger agreement,
       acquisition agreement or other Contract relating to an Acquisition Transaction, an



                                                   5
          Case 1:20-cv-02784-ALC Document 1 Filed 04/03/20 Page 6 of 11



       “Alternative Acquisition Agreement”); or (vi) authorize or commit to do any of the
       foregoing. During the Pre-Closing Period, the Company will not be required to
       enforce, and will be permitted to waive, any provision of any standstill or
       confidentiality agreement to the extent that such provision prohibits or purports to
       prohibit a confidential proposal being made to the Company Board (or any
       committee thereof).

       28.     In addition, Section 8.3 of the Merger Agreement requires Forescout to pay a

$55,832,270 “termination fee” to Ferrari in the event this agreement is terminated by Forescout and

improperly constrains the Company from obtaining a superior offer.

       29.     Defendants filed the Proxy with the SEC in connection with the Proposed

Transaction.

       30.      As alleged herein, the Proxy omits material information with respect to the Proposed

Transaction, which renders the Proxy false and misleading.

       31.      First, the Proxy omits material information regarding Forescout’s financial

projections.

       32.      With respect to Forescout’s financial projections, the Proxy fails to disclose (i) all

line items used to calculate (a) non-GAAP EBIT, (b) EBIT, and (c) unlevered free cash flow, (ii) net

income projections, and (iii) a reconciliation of all non GAAP to GAAP metrics.

       33.      The disclosure of projected financial information is material information necessary

for Forescout stockholders to gain an understanding of the basis for any projections as to the future

financial performance of the company. In addition, this information is material and necessary for

stockholders to understand the financial analyses performed by the Company’s financial advisors

rendered in support of any fairness opinion.

       34.      Second, the Proxy omits material information regarding the analysis performed by

the Company’s financial advisor Morgan Stanley & Co. LLC (“Morgan Stanley”) in connection with

the Proposed Transaction.



                                                 6
          Case 1:20-cv-02784-ALC Document 1 Filed 04/03/20 Page 7 of 11



       35.     With respect to Morgan Stanley’s Discounted Equity Analysis, the Proxy fails to

disclose (i) the individual inputs and assumptions underlying the range of discount rate of 10.8%, (ii)

project net cash, and (iii) the Company’s fully diluted share count. This information must be

disclosed to make the Proxy not materially misleading to Forescout stockholders and provide

stockholders with full and relevant information in considering how to vote.

       36.     With respect to Morgan Stanley’s Discounted Cash Flow Analysis, the Proxy fails to

disclose (i) the individual inputs and assumptions underlying the range of discount rates of 9.8% to

11.8%, (ii) the Company’s terminal value, (iii) the Company’s free cash flow, and (iv) Morgan

Stanley’s full basis for applying growth rates of 2.5% to 3.5%. This information must be disclosed to

make the Proxy not materially misleading to Forescout stockholders and provide stockholders with

full and relevant information in considering how to vote.

       37.     With respect to Morgan Stanley’s Precedents Premiums Analysis, the Proxy fails to

disclose the premiums paid in transactions observed by Morgan Stanley in the analysis. This

information must be disclosed to make the Proxy not materially misleading to Forescout

stockholders and provide stockholders with full and relevant information in considering how to vote.

       38.     Third, the Proxy fails to disclose the nature of the past services Morgan Stanley has

provided to the Forescout and Advent International Corporation.

       39.       Full disclosure of investment banker compensation and all potential conflicts is

material information stockholders of Forescout are entitled to receive in deciding what weight to

place on the opinions and roles played by the investment banks in the Proposed Transaction.




                                                  7
            Case 1:20-cv-02784-ALC Document 1 Filed 04/03/20 Page 8 of 11



          40.    The omission of the above-referenced material information renders the Proxy false,

misleading, and deficient for shareholders to make an educated decision in their vote.

          41.    The above-referenced omitted information, if disclosed, would significantly alter the

total mix of material information available to the Company’s stockholders.

                                     CLAIMS FOR RELIEF

                                             COUNT I

   (AGAINST ALL DEFENDANTS FOR VIOLATIONS OF SECTION 14(a) OF THE
      EXCHANGE ACT AND RULE 14a-9 PROMULGATED THEREUNDER)

          42.    Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          43.    Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange Act,

requires that proxy communications with stockholders shall not contain “any statement which, at the

time and in the light of the circumstances under which it is made, is false or misleading with respect

to any material fact, or which omits to state any material fact necessary in order to make the

statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.

          44.    Defendants issued the Proxy with the intention of soliciting stockholder support for

the Proposed Transaction. Each of the Defendants reviewed and authorized the dissemination of the

Proxy and the use of their name in the Proxy, which fails to provide critical information regarding,

among other things, the financial projections that were prepared by the Company and relied upon by

the Board in recommending the Company’s stockholders vote in favor of the Proposed Transaction.

          45.    In so doing, Defendants made untrue statements of fact and/or omitted material facts

necessary to make the statements made not misleading. By virtue of their roles as officers and/or

directors, each of the Individual Defendants were aware of the omitted information but failed to

disclose such information, in violation of Section 14(a). The Individual Defendants were therefore



                                                  8
            Case 1:20-cv-02784-ALC Document 1 Filed 04/03/20 Page 9 of 11



negligent, as they had reasonable grounds to believe material facts existed that were misstated or

omitted from the Proxy, but nonetheless failed to obtain and disclose such information to

stockholders as required.

          46.    The preparation of a Proxy by corporate insiders containing materially false or

misleading statements or omitting a material fact constitutes negligence. Defendants were negligent

in preparing and reviewing the Proxy. Defendants were also negligent in choosing to omit material

information from the Proxy or failing to notice the material omissions in the Proxy upon reviewing

it, which they were required to do carefully.

          47.    The misrepresentations and omissions in the Proxy are material to Plaintiff, who will

be deprived of his right to cast an informed vote if such misrepresentations and omissions are not

corrected prior to the vote on the Proposed Transaction. Plaintiff has no adequate remedy at law.

                                             COUNT II

          (AGAINST THE INDIVIDUAL DEFENDANTS FOR VIOLATIONS OF
                    SECTION 20(a) OF THE EXCHANGE ACT)

          48.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          49.   The Individual Defendants acted as controlling persons of the Company within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

directors of the Company, and participation in and/or awareness of the Company’s operations and/or

intimate knowledge of the incomplete and misleading statements contained in the Proxy filed with

the SEC, they had the power to influence and control and did influence and control, directly or

indirectly, the decision making of the Company, including the content and dissemination of the

various statements that Plaintiff contends are materially incomplete and misleading.

          50.   Each of the Individual Defendants was provided with or had unlimited access to



                                                  9
         Case 1:20-cv-02784-ALC Document 1 Filed 04/03/20 Page 10 of 11



copies of the Proxy and other statements alleged by Plaintiff to be misleading prior to and/or shortly

after these statements were issued and had the ability to prevent the issuance of the statements or

cause the statements to be corrected.

       51.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The omitted information identified above was

reviewed by the Board prior to voting on the Proposed Transaction. The Proxy at issue contains the

unanimous recommendation of the Board to approve the Proposed Transaction. The Individual

Defendants were thus directly involved in the making of the Proxy.

       52.     In addition, as the Proxy sets forth at length, and as described herein, the Individual

Defendants were involved in negotiating, reviewing, and approving the Merger Agreement. The

Proxy purports to describe the various issues and information that the Individual Defendants

reviewed and considered. The Individual Defendants participated in drafting and/or gave their input

on the content of those descriptions.

       53.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a) of

the Exchange Act.

       54.     As set forth above, the Individual Defendants had the ability to exercise control over

and did control a person or persons who have each violated Section 14(a) and Rule 14a-9, by their

acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate result

of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       55.     Plaintiff has no adequate remedy at law.




                                                 10
         Case 1:20-cv-02784-ALC Document 1 Filed 04/03/20 Page 11 of 11



                                      PRAYER FOR RELIEF

         WHEREFORE, Plaintiff prays for judgment and relief as follows:

         A.      Preliminarily and permanently enjoining defendants and all persons acting in

 concert with them from proceeding with, consummating, or closing the Proposed Transaction;

         B.      In the event defendants consummate the Proposed Transaction, rescinding it and

 setting it aside or awarding rescissory damages;

         C.      Directing the Individual Defendants to disseminate a proxy that does not contain

 any untrue statements of material fact and that states all material facts required in it or necessary to

 make the statements contained therein not misleading;

         D.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the 1934 Act, as

 well as Rule 14a-9 promulgated thereunder;

         E.      Awarding Plaintiff the costs of this action, including reasonable allowance for

 Plaintiff’s attorneys’ and experts’ fees; and

         F.      Granting such other and further relief as this Court may deem just and proper.

                                          JURY DEMAND

         Plaintiff hereby requests a trial by jury on all issues so triable.
Dated: April 3, 2020


                                                 MOORE KUEHN, PLLC

                                                 /s/Justin Kuehn
                                                 Justin A. Kuehn
                                                 Fletcher W. Moore
                                                 30 Wall Street, 8th floor
                                                 New York, New York 10005
                                                 Tel: (212) 709-8245
                                                 jkuehn@moorekuehn.com
                                                 fmoore@moorekuehn.com

                                                 Attorneys for Plaintiff



                                                   11
